Citation Nr: 0524470	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to apportionment in excess of $120.00 per month 
from the veteran's Department of Veterans Affairs disability 
compensation benefits on behalf of his minor children, J. and 
L.


REPRESENTATION

Veteran represented by:   Mississippi Veterans Affairs 
Commission




WITNESSES AT HEARINGS ON APPEAL

Appellant, veteran, their minor children J. and L., and Q. D. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1974 to May 1974 
and from November 1990 to October 1991.  The appellant is the 
custodian of the veteran's minor children, J. and L.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The Board notes that the appellant, the veteran, and Q. D. 
testified before the undersigned at a Board videoconference 
hearing in May 2005.  A transcript of that hearing has been 
associated with the claims folder.  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran currently receives an 80 percent disability 
compensation rating.  

3.  The appellant is the mother and custodian of the 
veteran's two minor children.  

4.  The current apportioned amount of $120.00 per month 
represents less than 
10 percent of the veteran's current monthly VA disability 
compensation benefit. 

5.  Financial information provided by the appellant in May 
2002, May 2003, and May 2005, shows that monthly expenses 
exceed monthly income.  

6.  The veteran has court-ordered child support but has paid 
only intermittently and incompletely.  

7.  The veteran has provided no documentation of his income.  

8.  Apportionment in the amount of $250.00 per child per 
month would provide a reasonable benefit to the minor 
children and not cause the veteran undue hardship.  




CONCLUSION OF LAW

Apportionment in the amount of $250.00 per month per child is 
established.  38 U.S.C.A. §§ 5103(a), 5103A, 5307(a)(2) (West 
2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), to the extent applicable in this case.  See 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  That is, in 
letters to both the appellant and the veteran dated in May 
2002, July 2002, and April 2003, the RO explained what 
evidence was necessary to substantiate the appellant's claim 
and was evidence was required from the veteran in order to 
evaluate the claim.  It provided further explanation in the 
July 2002 special apportionment decision, the April 2003 
statement of the case, and the December 2003 supplemental 
statement of the case.   

The Board observes that the RO mailed the initial letter in 
May 2002, prior to the July 2002 determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
addition, each letter asked the appellant and the veteran to 
provide all information in her or his possession, 
respectively, that pertains to the claim.  Id. at 120-21.  
Moreover, the Board emphasizes that neither the appellant nor 
the veteran or his representative has made any showing or 
allegation of defect in notice that is prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the Board notes that the 
information necessary for evaluation of the appeal consists 
of financial information that must be provided by the 
appellant and the veteran.  There is no reasonable assistance 
the RO can provide in securing this information.  

Analysis

All or any part of the compensation or pension payable on 
account of any veteran may be apportioned on behalf of the 
veteran's child if the veteran's child is not residing with 
the veteran and the veteran is not reasonably discharging his 
responsibility for the child's support.  38 U.S.C.A. 
§ 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2004).    

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, benefits may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case, as long as it does 
not cause undue hardship to the other persons in interest.  
38 C.F.R. § 3.451.  In determining the basis for a special 
apportionment, consideration will be given to such factors 
as:  1) the amount of VA benefits payable; 2) other resources 
and income of the veteran and those dependents in whose 
behalf apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants. Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee. Id.  

In a July 2002 special apportionment decision, the RO awarded 
the appellant apportionment of the veteran's compensation 
benefits on behalf of the veteran's minor children.  The 
apportioned amount was established as $120.00 per month, 
which corresponded to the amount of the veteran's court-
ordered monthly child support in effect at that time.    

The appellant alleges that the veteran has not consistently 
or fully paid the court-ordered child support.  Documentation 
in the claims folder indicates that the veteran was in 
arrears for child support amounting to more than $4,000.00 as 
of November 2002.  In November 2002, the child support order 
was modified, increasing the amount of child support to 
$160.00 per month, which was set with consideration of the 
existing $120.00 per month apportionment of VA benefits, with 
an additional $200.00 per month payable to reduce the amount 
of arrearage.  Documentation submitted by the appellant in 
May 2005, which shows payments made by the veteran in 2004 
and 2005, reflects noncompliance with the court order.  

In May 2002 and May 2005, the appellant has provided 
financial information indicating that her monthly expenses 
exceeded her monthly income.  The veteran has provided 
information concerning his monthly expenses.  However, he has 
provided no information documenting his income, such as 
federal tax returns or income statements, despite being 
requested to do so.

Review of the claims folder reveals that the veteran has a 
combined service-connected disability rating of 80 percent.  
The current amount of apportionment, $120.00 per month for 
two children, represents less than 10 percent of the 
veteran's current monthly compensation award.  Given the 
veteran's lack of cooperation with the RO's requests for 
information and the noncompliance with the child support 
order in effect, the Board finds that an increase in the 
apportioned amount of his VA disability compensation is 
warranted.  

The Board awards an apportionment of $250.00 per child per 
month.  This amount will provide a reasonable benefit to the 
apportionees but constitutes less than 50 percent of the 
veteran's benefits and therefore is not presumed to create 
undue hardship for the veteran.  38 C.F.R. 
§ 3.451.  The appeal is granted.     


ORDER

An apportionment in the amount of $250.00 per month per child 
from the veteran's VA disability compensation benefits on 
behalf of the veteran's minor children, J. and L., is 
granted.



	                        
____________________________________________
	LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


